Gilchrist, C. J.
The evidence, as stated in the case, shows an agreement between the plaintiff and Bellows, that the plain-' tiff might enter upon the land, and cut and take away the timber if he chose, but that he need not inform Bellows at that time whether he would accept his proposition. But we cannot disregard that part of the case in which it is. stated that this information was to be given Bellows at some future day. This should *44have been done within a reasonable time ; and the proper time would have been, whenever the plaintiff should determine to accept the proposition. Until this should be done, whatever had passed between them must be considered as merely a proposition, which the plaintiff was holding under consideration. The plaintiff did not notify Bellows, nor did he enter upon the land. He did nothing but engage his brother to assist him. It cannot with propriety be said that this, not brought home to the knowledge of Bellows, can be regarded as an acceptance. Neither party did any thing to make the proposition binding, and neither was bound ; and we certainly cannot perceive that Bellows had incurred any liability to the plaintiff, for he did nothing but make the proposition, and does not appear to have known that the plaintiff intended to act upon it. We think, therefore, that no contract had been made, and that the action cannot be maintained. The verdict must be set aside and there must be
Judgment for the defendant.